United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, OFFICE OF THE SECRETARY,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-454
Issued: March 18, 2014

Oral Argument March 5, 2014

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 18, 2012 appellant filed a timely appeal from a July 17, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying periods of
disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he was disabled for work on intermittent
dates from January 30 to March 19, 2008 due to an accepted emotional condition.
On appeal, appellant contends that the medical evidence of record, in particular an
August 17, 2011 letter from Nancy Shands, an attending licensed professional counselor and
licensed marriage and family therapist, is sufficient to establish that he was totally disabled for
work on the dates claimed.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before November 1, 2006 appellant, then a 36-year-old
contracting officer,2 sustained an aggravation of depressive disorder due to threats and
harassment by supervisors and coworkers during his leadership of a contract review team.
On February 17, 2011 appellant filed a claim for 223 hours of wage loss on intermittent
dates between January 1 and February 29, 2008.
In a letter dated April 15, 2011, OWCP advised appellant of the evidence needed to
establish his claim for wage loss. It requested a report from his attending physician explaining
how the accepted emotional condition disabled him for work for the claimed periods.
In response, appellant submitted chart notes from Dr. Allan S. Melmed, an attending
Board-certified psychiatrist, dated January 4 to March 14, 2008. Dr. Melmed discussed
appellant’s emotional condition and prescribed medications.
By decision dated June 10, 2011, OWCP denied appellant’s claim finding that causal
relationship was not established. It found that Dr. Melmed did not specify any period of
disability.
In a September 16, 2011 letter, appellant requested reconsideration. He submitted
June 17, 22 and July 21, 2011 letters asserting that the medical evidence of record was sufficient
to establish his claim. Appellant contended that he had submitted treatment notes for each of the
dates claimed. He provided a chronology of his mental health appointments and a February 28,
2008 abdominal imaging scan report.
By decision dated December 20, 2011, OWCP modified the June 10, 2011 decision to
accept 78 hours of intermittent wage loss from January 17 to March 14, 2008, based on
Dr. Melmed’s treatment notes dated January 4, 11 and 21, February 1, 8, 11, 18 and 29, March 7,
10 and 14, 2008. It found that Dr. Melmed’s opinion as appellant’s attending physician was
sufficient to establish disability for the dates claimed. OWCP denied appellant’s claim for wage
loss for the following dates on the grounds that he did not submit medical evidence establishing
disability: January 30, 5 hours; January 31, 8 hours; February 20, 8 hours; February 22, 4 hours;
February 25, 8 hours; February 26, 8 hours; February 27, 8 hours, February 28, 8 hours;
March 3, 8 hours; March 4, 4 hours; March 5, 8 hours; March 6, 8 hours; March 7, 4 hours;
March 10, 8 hours; March 12, 4 hours; March 13, 8 hours; March 14, 4 hours; March 17, 8
hours; March 18, 8 hours and March 19, 2008, 8 hours.
In an April 14, 2012 letter, appellant requested reconsideration. He submitted an
August 17, 2011 letter from Ms. Shands, who noted that she had treated appellant since
August 3, 2007 for depression and anxiety disorders. Ms. Shands stated that, from January 11 to
March 19, 2008, appellant’s “symptoms became more acute causing him to go on sick leave the
second week of February.”
2

At the onset of the condition in 2006, appellant was employed by the U.S. Agency for International
Development.

2

By decision dated July 17, 2012, OWCP modified the December 20, 2011 decision to
accept four hours of wage loss on February 28 2008, based on the abdominal imaging scan
report. It denied wage-loss compensation for the remaining dates on the grounds that the new
evidence submitted was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.3 Under FECA, the term
“disability” is defined as an inability, due to an employment injury, to earn the wages the
employee was receiving at the time of the injury, i.e., an impairment resulting in loss of wageearning capacity.4 For each period of disability claimed, the employee has the burden of
establishing that he or she was disabled for work as a result of the accepted employment injury.5
Whether a particular injury causes an employee to become disabled for work and the duration of
that disability are medical issues that must be proved by a preponderance of probative and
reliable medical opinion evidence.6 A medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as a
physician as defined in Section 8101(2) of FECA.7 The Board will not require OWCP to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify her disability and entitlement to compensation.8
ANALYSIS
OWCP accepted that appellant sustained an aggravation of depressive disorder due to
work factors. Appellant claimed that the accepted emotional condition caused disability for
work on intermittent dates from January 30 to March 19, 2008. He has the burden of
establishing by the weight of the substantial, reliable and probative evidence that he was totally
disabled for work for the claimed period due to the accepted emotional condition.9 Appellant
submitted chart notes from Dr. Melmed, an attending Board-certified psychiatrist, establishing
disability for work for 78 intermittent hours of intermittent wage loss from January 17 to
March 14, 2008. It also paid four hours for diagnostic testing. OWCP denied compensation for
eight hours of wage loss on January 31, February 20, 25, 26 and 27, March 3, 5, 6, 10, 13, 17, 18
and 19, four hours on February 22 and 28, March 4, 7, 12 and 14, and five hours on January 30,
2008 on the grounds that there was no medical evidence establishing disability for those dates.
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary J. Watling, 52 ECAB 278 (2001).

7

5 U.S.C. § 8101(2); C.B., Docket No. 09-2027 (issued May 12, 2010).

8

Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Alfredo Rodriguez, 47 ECAB 437 (1996).

3

In support of his claim, appellant submitted an August 17, 2011 letter from Ms. Shands, a
licensed professional counselor and licensed marriage and family therapist, who stated generally
that appellant was disabled for work from mid-February to March 19, 2008. The Board finds
that this report is not competent medical evidence as Ms. Shands is not a physician as defined
under FECA. Section 8101(2) of FECA provides that the term “physician” includes clinical
psychologists within the scope of their practice as defined by State law.10 A licensed
professional counselor or family therapist is not a physician under FECA.11 Therefore,
Ms. Shands’ opinion regarding a period of disability is of no probative medical value and is
insufficient to establish disability for work on the dates claimed.12
The Board notes that OWCP advised appellant by April 15, 2011 letter of the evidence
needed to establish his claim. It requested that his physician’s opinion that the accepted
emotional condition disabled him for work for the dates claimed. Appellant was reimbursed for
the hours of disability supported by Dr. Melmed. OWCP’s July 17, 2012 decision denying
appellant’s claim for intermittent disability from January 30 to March 19, 2008 is proper under
the law and facts of the case as Ms. Shands is not a physician.
On appeal, appellant contends that the August 17, 2011 letter from Ms. Shands is
sufficient to establish that he was totally disabled on the dates claimed. As explained,
Ms. Shands’ opinion is of no probative medical value as she is not a physician under FECA.
Appellant may submit new evidence or argument to OWCP with a written request for
reconsideration within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he was totally disabled for work
due to an accepted emotional condition for five hours on January 30, eight hours on January 31
and February 20, four hours on February 22, 8 hours on February 25, 26, 27 and 28, eight hours
on March 3, four hours on March 4, eight hours on March 5 and 6, four hours on March 7, eight
hours on March 10, four hours on March 12, eight hours on March 13, four hours on March 14,
and eight hours on March 17, 18 and 19, 2008.

10

5 U.S.C. § 8101(2). See Jacqueline E. Brown, 54 ECAB 583 (2003).

11

L.W., Docket No. 09-2307 (issued September 1, 2010); K.L., Docket No. 11-1381 (issued April 16, 2012). See
Joe L. Wilkerson, 47 ECAB 604 (1996). See also Nancy A. Johnson-Charpentier, Docket No. 04-1599 (issued
July 25, 2005).
12

5 U.S.C. § 8101(2); Phillip L. Barnes, 55 ECAB 426 (2004). The Board notes that OWCP in its discretion may
reimburse a claimant for treatment or services provided by a lay psychotherapist if authorized or recommended by a
physician for the effects of an accepted condition. Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical
Services and Supplies, Chapter 3.400.5 (April 1992). The issue of medical reimbursement is separate and apart from
the issue of a layperson’s lack of medical competency in providing an opinion on disability or causal relationship.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2012 is affirmed.
Issued: March 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

